Exhibit 10.G.03 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between Opticon Systems Inc., a Nevada corporation, (the “Company”), and Sam Talari(“Employee”) effective on August 1, 2009 (“Start Date"). RECITAL The Company desires to employ Employee, and Employee is willing to accept employment by the Company, in each case on the terms and subject to the conditions set forth in this Agreement.NOW, THEREFORE, the parties hereto hereby agree as follows: AGREEMENT 1.Position and Duties. 1.1During the term of this Agreement, Employee agrees to be employed by and to serve the Company on a full-time basis as Acting Chief Executive Officer to perform such duties consistent with such position as may be assigned to him from time to time by the Board of Directors.
